52 F.3d 320NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William FISHER, Plaintiff-Appellant,v.Hardaway MARKS, Defendant-Appellee.
No. 95-6146.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 12, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-94-166)
William A. Fisher, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
William Fisher appeals the dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint.  Fisher's complaint was dismissed for failure to respond to the district court's order requiring that he particularize his complaint in compliance with Fed.R.Civ.P. 8(a).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Fisher may be able to save this action by particularizing his complaint in compliance with the district court's order, the order which Fisher seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.